Citation Nr: 0903161	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a bowel disorder and sexual dysfunction due to VA surgery 
performed January 30, 1995.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas (RO).  

The procedural history of this case is rather complex and 
requires some discussion.  According to the RO, the veteran's 
claim for compensation under 38 U.S.C.A.  § 1151 was received 
in May 1995.  In a February 1997 rating decision, the RO 
denied that claim and the veteran appealed to the Board.  

In June 1998, the Board remanded the matter to afford the 
veteran a VA medical examination and to obtain a relevant 
medical opinion.  Following a July 1998 examination and 
opinion, and subsequent readjudication by the RO, the matter 
was returned to the Board.  

In April 1999, the Board again remanded the matter for the RO 
to locate and obtain VA hospital records.  Following that 
unsuccessful attempt to obtain what turned out to be lost VA 
records (Volume II of the veteran's VA treatment records) the 
Board issued a July 2000 decision which confirmed the RO's 
denial of the veteran's claim on the basis that the claim was 
not well-grounded.  The veteran subsequently appealed to the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims and hereinafter the Court).  

In November 2000, the veteran and VA's Office of General 
Counsel (the Parties) filed a Joint Motion requesting that 
the Court vacate the Board's decision and remand the case to 
the Board because the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA) had eliminated the requirement 
that a claim be well-grounded.  The Board's decision had been 
issued before the VCAA had been enacted.  The Court granted 
the Joint Motion in an Order issued in December 2000.  

In a September 2001 decision, the Board denied the veteran's 
claim on the merits.  

Once again, the veteran appealed the Board's decision to the 
Court.  In a November 2003 decision, the Court vacated the 
Board's September 2001 decision, directing VA to provide (1) 
VCAA notice in compliance with 38 U.S.C.A. § 5103(a) and (2) 
to establish that VA treatment records that were missing from 
the claims folder did not exist or that further efforts to 
obtain the records would be futile under 38 C.F.R. 
§ 3.159(c)(2).  Of note is that the VA Medical Center (VAMC) 
in question had already stated in a communication to the RO 
that the alleged records cited in the single judge decision 
were not in their possession. 

In that November 2003 decision, the Court made reference to 
missing service medical records.  However, the veteran's 
service medical records are associated with the claims file.  

The VA Office of General Counsel disagreed with the Court's 
decision, and on behalf of the Secretary, appealed the case 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a June 2004 action, the Federal 
Circuit vacated and remanded the Court's previous November 
2003 decision that had required VCAA notice and a further 
search for missing VA treatment records.  

Even though the Court's first order (vacating the prior Board 
decision in this case) had itself been vacated by the Federal 
Circuit, the Parties filed a Joint Motion to once again 
vacate the Board's September 2001 decision.  This time, 
however, the Joint Motion only requested that the Court order 
VA to provide adequate VCAA notice in compliance with 
38 U.S.C.A. § 5103(a) clearly in light of recent Court 
decisions that did not exist at the time the Board last 
adjudicated this case.  It did not request that the Court 
order VA to conduct a further search for missing VA treatment 
records.  

In an August 2004 Order, the Court granted this Joint Motion. 

As a result, VA was still required to provide adequate VCAA 
notice for the veteran's claim on appeal, but was no longer 
required to establish that missing VA records did not exist 
or that further efforts to obtain them would be futile under 
38 C.F.R. § 3.159(c)(2).  

Upon return from the Court, in October 2005, the Board 
remanded the case for the RO to provide adequate VCAA notice.  
The RO sent the veteran a VCAA notice letter in December 
2005.  

That letter informed the veteran of the evidence need to 
substantiate his claim under a version of 38 U.S.C.A. § 1151 
not effect at the time he filed his claim in May 1995.  
Claims filed prior to October 1, 1997 are to be adjudicated 
under the version of § 1151 in effect prior to that date.  
Cf. 38 C.F.R. § 3.358 (2005).  That earlier version is less 
burdensome to the veteran because, once additional disability 
and actual causation of the additional disability by VA 
treatment is shown there is no need to show that such was the 
result of fault on the part of VA or due to an event not 
reasonably foreseeable.  Hence, the Board remanded the matter 
in June 2006 so that VA could provide the veteran with proper 
notice.  

In September 2006, the RO again provided the veteran with 
notice regarding the incorrect version of §1151 and returned 
the matter to the Board.  In May 2007, the Board again 
remanded the matter to the RO, this time including the text 
of the proper version of § 1151 in the Remand order. 

In July 2007, the RO sent the veteran VCAA notice which 
included telling him what evidence was needed to substantiate 
his claim under the version of § 1151 applicable to his 
claim.  The RO readjudicated the claim in an August 2007 
Supplemental Statement of the Case, denying the veteran's 
claim, and returned the matter to the Board.  

After a review of the file, the Board determined that the RO 
had yet to comply with the November 2003 Court Order to 
either obtain the missing volume of the veteran's VA 
treatment records or demonstrate that the records were lost 
and that further efforts to obtain the missing volume would 
be futile.  Accordingly, the Board remanded the matter to the 
RO in December 2007.  

As the Board will explain in detail in decision below, the RO 
complied with the December 2007 Remand instructions and 
returned the matter to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  
FINDING OF FACT

Neither a bowel disorder nor sexual dysfunction was caused or 
aggravated by January 30, 1995 VA surgical treatment of the 
veteran.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a bowel disorder and sexual dysfunction 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1996); 38 
C.F.R. §§ 3.102, 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits of 38 U.S.C.A. § 1151 claim

The veteran contends that a VA surgical procedure that took 
place on January 30, 1995 caused a bowel disorder and sexual 
dysfunction.  

In pertinent part, 38 U.S.C.A. § 1151 (1996) provides that if 
a veteran suffers an injury or aggravation of an injury as 
the result of VA hospitalization or medical or surgical 
treatment, and not due to his own willful misconduct, and 
such injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.  

This version of the statute had been interpreted by VA 
regulations as requiring a showing of evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of indicated fault on the part 
of VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. § 
1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
This regulation was invalidated by the Court in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was 
affirmed by the Federal Circuit, see Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the U.S. Supreme Court (Supreme 
Court), see Brown v. Gardner, 513 U.S. 115 (1994).  The 
Supreme Court, in affirming the Court's decision, held that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See, Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date that the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  In 
particular, section (c)(3) of 38 C.F.R. § 3.358 was amended 
to remove the "fault" requirement which was struck down by 
the Supreme Court.  

38 C.F.R. § 3.358(c)(1) (1996) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) (1996) 
provides that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  38 
C.F.R. § 3.358(c)(3) (1996) provides that "[c]ompensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative."  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered."  Id.  

Under the amended version of 38 C.F.R. § 3.358, compensation 
is precluded where disability: (1) is not causally related to 
VA hospitalization or medical or surgical treatment, (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  38 C.F.R.  § 3.358(b), (c) (effective 
prior to October 1, 1997).  

In the instant case, the veteran's claim fails because the 
preponderance of the evidence shows that any bowel disorder 
or sexual dysfunction suffered by the veteran after his 
January 30, 1995 surgery was not caused or aggravated by that 
surgery, but, rather, is the continuance of the cervical 
myelopathy for which the surgery was prescribed.  

November 1994 VA treatment notes document the veteran's 
report of numbness of his right leg.  A January 1995 note 
includes the veteran's report of an increase in numbness of 
the right leg over the previous 4 to 6 weeks.  The assessment 
included a question as to whether the veteran had a spinal 
cord lesion and a plan for neurology consult.  A neurology 
consult yielded an impression of myelopathy of C8 of unknown 
etiology.  

From January 23, 1995 to February 3, 1995, the veteran was 
hospitalized at the VA hospital in Little Rock (hereinafter 
referred to as the Little Rock VAMC).  A discharge summary 
contains a veteran provided history of numbness of the right 
leg with associated clumsiness of two years duration, which 
had became worse 2 to 4 months prior to admission.  He 
reported that he had suddenly fallen but had no loss of 
consciousness, no dizziness, no seizure activity and no loss 
of bowel or bladder functions.  He also reported that his 
symptoms had not changed in the past three to five months and 
that onset coincided with some neck and back pain that he 
developed after playing with his son.  

During that hospitalization, the veteran underwent a C6 
colpectomy with graft and fusion.  A surgical report is of 
record showing that the surgery took place on January 30, 
1995.  The postoperative course was benign but the veteran 
complained of difficulty with bladder function and was being 
evaluated for possible urodynamics by urology service.  

The veteran again was admitted to a VAMC for three days in 
March 1995 after reporting left leg weakness.  He reported no 
change in bowel or bladder habits.  Cervical spine x-rays 
showed the graft and plate in good alignment and no evidence 
of problems with his neck.  Neurologically, the veteran was 
doing well.  

VA treatment notes from later in March 1995 show that the 
veteran was scheduled for diagnostic urology tests but 
canceled his appointment, stating that his problems had been 
corrected.  Clinic notes from August 1995 contain the 
veteran's report that he had no bladder problems.  He 
reported that he had bowel movements every 5 to 7 days.  
Clinic notes from April 1996 document his report that he had 
bowel movements every third day and required an occasional 
laxative.  

From June 27, 1996 to July 3, 1996, the veteran was 
hospitalized at the Little Rock VAMC.  He reported some 
urgency incontinence to bowel and bladder.  Diagnostic test 
results showed no radiculopathy.  

From June 27, 1996 to July 3, 1996, the veteran was again 
hospitalized at the Little Rock VAMC, with complaints of pain 
of the right hip.  He also reported his belief that he had 
experienced a decrease in the number of bowel movements and 
urgency incontinence to bowel and bladder and decreased 
sexual functioning since his cervical spine surgery.  A 
rehabilitation electromyography / nerve conduction study was 
within normal limits and showed no evidence of radiculopathy.  

In August 1996, the veteran reported that he could sustain an 
erection but complained of numbness of the right side of his 
penis, lack of sensation of the right testicle, and of 
premature ejaculation, reporting that these problems had 
occurred after his January 1995 surgery.  Notes from that 
same month contain the veteran's report that he had bowel 
movements every 3 to 4 days, used Metamucil and DOSS.  The 
clinician stated that this frequency was adequate for the 
veteran.  He reported that he had bowel and bladder control 
but suffered from premature ejaculation.  

In July 1998, the veteran underwent a VA examination.  This 
examination included a review of the veteran's claims file 
and VA medical records as well as examination and interview 
of the veteran.  During the examination, the veteran reported 
that he began experiencing constipation following the January 
1995 surgery and that he first noticed partial impotence in 
April 1995.  The examiner rendered an impression that 
cervical myelopathy was currently manifested by urinary 
urgency, constipation, sexual dysfunction, paraparesis with 
upper neuron signs, sensory loss on the right side to 
approximately C7, and weakness of the hand muscles on the 
right side.  

In rendering an opinion, the examiner stated that the 
veteran's deficits were due to progression of his cervical 
myelopathy and not due to his cervical spine surgery in 
January 1995.  As a rationale, the examiner stated that there 
was conflicting evidence in the record regarding when 
specific symptoms began and also, a history provided by the 
veteran of chronic progressive worsening of his symptoms.  He 
went on to state that this is more consistent with the 
natural history of cervical myelopathy than it is with a 
postoperative complication.  

The examiner concluded that the veteran's symptoms would most 
probably have resulted regardless of his surgery and that 
they might probably be worse if he had not had the surgery.  

This examination report is compelling evidence against a 
finding that the January 1995 surgery caused any bowel, 
bladder, or sexual dysfunction.  The physician who examined 
the veteran and rendered the July 1998 opinion is a 
neurologist which adds weight to his medical opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The physician 
explained his opinion, providing clear and logical reasoning 
for his opinion; again adding probative weight to the 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (stating that "most of the probative value of a medical 
opinion comes from its reasoning").  

Also associated with the claims file is a February 2001 
report from "W.H.", M.D., a private physician.  This report 
is relevant only to the extent that it reports a history 
provided by the veteran of disability due to neck surgery and 
his complaints of constipation.  This is not probative of 
disability due to the VA surgery as the report merely 
recorded the veteran's statements and is without any medical 
comment as to the effect of his surgery.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

The only probative evidence of record addressing whether the 
veteran's reported sexual dysfunction and bowel disorder are 
related to his January 1995 surgery is the 1998 examination 
report of the VA neurologist.  This report is evidence 
against his claim.  

The veteran's reports that he suffers bowel symptoms and 
erectile dysfunction and his perception of when he first 
noticed the symptoms and dysfunction are competent evidence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His opinion 
as to whether that disorder or dysfunction was caused or 
aggravated by his January 1995 surgery is not competent 
evidence as he has not demonstrated that he possesses other 
than the knowledge of a layperson as to medical matters.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

Obvious from the record is that whether any of the veteran's 
bowel symptoms and sexual dysfunction were caused or 
aggravated by his 1995 surgery, as opposed to simply a 
continuation of his cervical myelopathy for which he 
underwent the surgery, is far too complex a medical question 
to lend itself to lay opinion evidence.  For this reason, the 
Board finds that his opinion in this matter is not competent 
evidence.  

In summary, all competent credible evidence of record 
demonstrates that any bowel symptoms or sexual dysfunction 
suffered by the veteran after his 1995 VA surgery was not 
caused or aggravated by the surgery.  Therefore, his claim 
for compensation benefits under 38 U.S.C.A. § 1151 must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
explained that the VCAA requires notice as to the evidence 
required to establish each element of a claim for benefits, 
including notice as to how VA assigns a disability rating and 
an effective date if a claim is granted.  

Of record is an undated notice letter explaining how VA 
assigns disability ratings and effective dates.  While that 
undated letter is accurate as to assignment of disability 
ratings, the letter incorrectly informs the veteran that the 
date of his separation from service may be used to assign an 
effective date.  This does not make sense in the context of a 
claim under § 1151.  This error is harmless and requires no 
corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The RO has denied the veteran's claim and the Board here 
denies his appeal.  Hence, no effective date, or for that 
matter, disability rating, will be assigned.  As a matter of 
law, the veteran cannot be prejudiced by an error in notice 
as to assignment of an effective date or a disability rating.  

The remaining duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the remaining VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in July 2007.  That letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

Although the notice was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given more than ample time 
to respond, but the RO also readjudicated the case by way of 
Supplemental Statements of the Case issued in August 2007 and 
October 2008.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  This case has gone on for many 
years.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

With regard to assisting the veteran in obtaining pertinent 
treatment records, whenever VA attempts to obtain records 
from a Federal department such efforts shall continue until 
the records are obtained unless it is reasonably certain that 
such records either do not exist or that further efforts to 
obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  If VA is not able to obtain the 
records, the Secretary shall notify the claimant that the 
Secretary was unable to obtain the records.  38 U.S.C.A. 
§ 5103A(b).  Such notification shall identify the records 
that the Secretary was unable to obtain, briefly explain the 
effort that the Secretary has made to obtain the records, and 
describe any further action to be taken by the Secretary with 
respect to the claim.  Id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). In July 1998, the veteran underwent a 
VA examination and the examiner rendered a relevant medical 
opinion.  

Much of the delay in this case has been due to the loss of 
some of the veteran's VA treatment records.  The procedural 
aspects of these delays are chronicled in the INTRODUCTION to 
this decision.  Here the Board explains how VA has satisfied 
its duty to assist the veteran in obtaining evidence, and why 
no further actions on the part of VA are required.  

A VA Form 10-7131, "EXCHANGE OF BENEFICIARY INFORMATION AND 
REQUEST FOR ADMINISTRATIVE AND ADJUDICATIVE ACTION", dated 
in August 1995 shows that the RO requested from the Oklahoma 
City VAMC all medical records for the period from January 
1994 to present.  This is annotated "records transferred to 
Little Rock 12-21-94."  In another Form 10-7131, dated that 
same month, the RO requested the veteran's hospital summary 
and outpatient treatment records from the Lawton Oklahoma VA 
outpatient clinic (VAOPC).  An attached printout with a "run 
date" in August 1995 indicates "TRANSFER TO OTHER V" since 
December 21, 1994 at 09:21 (time).  This printout states that 
the type of record was a medical record Volume 1 and 
administrative folder Volume 1.  The printout also states a 
Current Location of "LITTLE ROCK VAMC" with "3/MED."  
Another copy of that printout contains the handwritten 
annotation "Transferred to Little Rock VAMC on 12 21 94 
Nothing here on this Vet."  

In a March 1996 Form 10-7131, the RO again requested records 
from the Oklahoma VAMC, stating "Please Furnish Entire VAMC 
Treatment Files Possible 1151 Claim.  IF RetiRed please give 
Negative Response."  In other handwriting is "VOLUME ONE 
WAS SENT TO VARO NLR 1-25-96 VOL.II IS IN OKLAHOMA CITY 11-
28-94".  

Another Form 10-7131 is dated in May 1996 and states "Sent 
you same information 4/4/96.  Records transferred to Little 
Rock VAMC 12/21/94.  Display of appointments range 1/1/88 to 
5/14/96.  What year of records are you looking for?"  This 
is followed by a June 1996 Form10-7131 that states "need 
VOL. II OF VAMC Hospital file - need records from January 
1995."  A printout from that same month is annotated VOL II 
TRANSFERRED TO OKLAHOMA CITY, OK VAMC 11-28-94."  Another 
copy of the printout that refers to a transfer on December 
21, 1994 at 09:21 is also of record, this time with a date in 
June 1996.  Another copy of the June 1996 Form 10-7131 
indicates that it was completed on June 25, 1996 and states 
"I'm sending out a appointment list from 1,1,88 to P. all 
appointments for 1995 was a no-show or cancelled."  

Following the April 1999 Board Remand, the RO again made 
efforts to obtain any VA treatment records.  In a July 1999 
Form 10-7131, the RO requested from the Oklahoma City VAMC, 
all preoperative surgery risk education records, post 
operative rehabilitation reports, and all records prior and 
subsequent to the January 1995 surgery.  This request stated 
that the RO needed either the records or a negative response.  
A response was received in August 1999 that "Records 
transferred to Little Rock VAMC 12-21-94.  Another copy of 
the printout showing transfer at 09:21 on December 21, 1994 
is also of record, this time with a run date in August 1999.  

A February 2000 Form 10-7131 requested that the VAMC on 
Oklahoma City "CONDUCT A PHYSICAL SEARCH FOR VOL II OF III 
VAMC FILE.  A NEGATIVE REPLY IS REQUIRED IN 30 DAYS."  A 
reply dated later that month states "NOT IN OKC OR LAWTON 
OPC."  

Following the latest Board Remand, is a December 20, 2007 
Form 10-7131, RO request for outpatient records from the 
Oklahoma City VAMC.  This is stamped as received by the 
Oklahoma City VAMC on January 4, 2008.  A reply was received 
at the RO on January 9, 2008 stating "RECORDS TRANSFERRED TO 
CENTRAL ARKANSAS 12-12-1994."  Included with that Form 1-
7131 is a copy of the aforementioned printout showing 
transfer on December 21, 1994 at 09:21; this time the 
printout has a run date of January 7, 2008.  Also included is 
a reply dated January 7, 2008 and date stamped as received by 
the RO on January 17, 2008.  This reply states "RECORDS 
TRNSFERRED TO CENTRAL ARKANSAS 12-12-1994."  

In another Form 10-7131, dated May 30, 2008, the RO requested 
the missing record from the North Little Rock VAMC, stating 
"BVA Remand.  Please do a Physical Search for Vol. II, 
hospital file.  If shipped, give date and location.  If shown 
at your facility but missing: state Lost.  Retrieve if in 
Storage."  A report from the Little Rock VAMC, also dated 
May 30, 2008, contains the handwritten notation "Vol. 2 is 
not in Record Storage, it shows to be in Oklahoma City."  

A Report of Contact dated May 30, 2008, indicates that the 
"ROI Supervisor" of the Little Rock VAMC was contacted by 
telephone.  This document states as follows:  

Mr. [G] indicated his computerized 
records show the veteran's Volume II, 
hospital treatment records, is stored` in 
Oklahoma City.  He referred me to [D] in 
the North Little Rock File Room (contains 
both North Little Rock and Little Rock 
files).  [D] performed a physical search 
with negative results.  Mr. [G] indicated 
no hope of locating missing volume.  

Another report from the Oklahoma VAMC is dated on May 30, 
2008.  Handwritten on this report is "SEE Enclosure (1) on 
the date and time that Medical Record/Admin Record Volume 1 
was transferred to Central ARKANSAS HC."  The enclosure is 
another copy of the aforementioned printout showing that the 
transfer occurred December 21, 1994 at 09:21.  This copy has 
a run date of May 30, 2008.  

In September 2008, the RO in Little Rock issued an 
administrative decision stating that the missing Volume 2 of 
the veteran's hospital treatment records is lost.  

In September 2008 letter, the RO informed the veteran and his 
attorney that it had been unable to locate Volume II of his 
VA hospital treatment records and that all other means 
available to VA for obtaining the records had been exhausted.  
This letter briefly explained the RO's efforts, from December 
2007 to May 2008, to obtain those records.  Enclosed with 
that letter was a copy of the Administrative Decision 
rendered by the RO that same month, concluding that the 
missing Volume II of the veteran's hospital treatment records 
is lost.  This letter requested that the veteran provide any 
information or evidence.  He was also informed that VA may 
decide his claim within 30 days of the September 2008 letter.  

In an October 2008 letter, the RO informed the veteran that a 
decision would be made based upon the evidence currently of 
record if no additional evidence was received within 10 days 
of the October 2008 letter.  He was told that if the missing 
Volume II of his VA hospital treatment records was received 
by the RO after the decision, the decision would be 
reconsidered on the basis of that evidence.  Some nineteen 
days after that October letter, the RO issued a Supplemental 
Statement of the Case in which the RO denied the veteran's 
claim.  

The Board finds that VA has complied with statute and 
regulation as well as the Court's directions.  Volume II of 
the veteran's VA hospital treatment records is lost and an 
additional remand of this case will not be able to locate it.  
As described above, the RO has made efforts to obtain the 
missing record since 1996.  All efforts have yielded the same 
result - Volume II cannot be located.  No new information 
regarding those missing records has been discovered since the 
initial reports.  Continuing to search for this missing 
record would be futile.  

VA has also complied with the notice requirements of 
38 U.S.C.A. § 5103A.  For these reasons, the Board finds that 
VA has discharged its duty to assist the veteran in obtaining 
the missing records.  

The RO has obtained VA inpatient and outpatient treatment 
records.  The veteran submitted private treatment records 
from "W.H.", M.D.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


